DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: Line 3, “mail mounts” should read –bail mounts--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14-19 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher et al. (U.S. Pub. No. 20080190951).
Regarding Claim 11, Gallagher et al. discloses a lid for a bucket having a rim channel and plural bail mounts, the lid comprising: plural cutouts (portion on either side of 70 figure 1) suitable for receiving the plural mail mounts; a center portion 66 (figure 1) with a top surface and a bottom surface (Figure 1); and at least one side portion 58 (figure 1) with a top surface and a bottom surface (Figure 1), the side portion hingedly connected to the center portion 90 (Figure 2A) and having one of the plural cutouts (figure 2A); wherein the plural bail mounts of the bucket are on a first axis and the 
Regarding Claim 14, Gallagher et al. discloses outer lips extending from the center portion and the at least one side portion 62 (Figure 1), wherein the outer lips are capable of being exterior of and overhang the rim channel of the bucket (figure 4B).
Regarding Claim 15, Gallagher et al. discloses at least one locking tab capable of securing the lid to the rim channel of the bucket 70 (Figure 1).
Regarding Claim 16, Gallagher et al. discloses at least one retainer lip extending downwardly from the bottom surface of the center portion 70 (figure 1), the retainer lip being substantially parallel to the outer lip of the center portion and positioned relative to the outer lip of the center portion to form a gap suitable for receiving the rim channel of the bucket (Figure 1), wherein the retainer lip is capable of engaging an inner surface of the rim channel (Figure 6C).
Regarding Claim 17, Gallagher et al. discloses the center portion includes a downwardly recessed portion 82 (Figure 2A).
Regarding Claim 18, Gallagher et al. discloses the recessed portion is suitable for receiving the bottom of another bucket in a stacked relationship (Figure 2A).
Regarding Claim 19, Gallagher et al. discloses the recessed portion is capable of engaging an inner surface of the rim channel of the bucket (figure 2A).
Regarding Claim 24, Gallagher et al. discloses the center portion and the at least one side portion are capable of being detached from one another at the hinged connection (figure 2A).
Claim(s) 11, 14, 16 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jack (U.S. Pub. No. 20140021214).
Regarding Claim 11, Jack discloses a lid for a bucket having a rim channel and plural bail mounts, the lid comprising: plural cutouts 122 (figure 2) suitable for receiving the plural mail mounts; a center portion 104 (figure 1) with a top surface and a bottom surface (figure 1); and at least one side portion 102 (Figure 1) with a top surface and a bottom surface (Figure 1), the side portion hingedly connected to the center portion 130 (Figure 1) and having one of the plural cutouts (Figure 1); wherein the plural bail mounts of the bucket are on a first axis and the hinged connection between the center portion and the at least one side portion lies on a second axis substantially perpendicular to the first axis (Figure 1).
Regarding Claim 14, Jack discloses outer lips 114 (Figure 2) extending from the center portion and the at least one side portion, wherein the outer lips are capable of being exterior of and overhang the rim channel of the bucket (Figure 2).
Regarding Claim 16, Jack discloses at least one retainer lip extending downwardly from the bottom surface of the center portion 114 (figure 2), the retainer lip being substantially parallel to the outer lip of the center portion and positioned relative to the outer lip of the center portion to form a gap suitable for receiving the rim channel of the bucket (Figure 2), wherein the retainer lip is capable of engaging an inner surface of the rim channel (Figure 2).
Regarding Claim 24, Jack discloses the center portion and the at least one side portion are capable of being detached from one another at the hinged connection (figure 1).
Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel et al. (U.S. Patent No. 8,308,031).
Regarding Claim 11, Vogel et al. discloses a lid for a bucket having a rim channel and plural bail mounts, the lid comprising: plural cutouts (figure 3A, cutout where handle attaches) suitable for receiving the plural mail mounts; a center portion 90 (Figure 2A) with a top surface and a bottom surface (Figure 3A); and at least one side portion 70 (figure 3A) with a top surface and a bottom surface (figure 3A), the side portion hingedly connected to the center portion and having one of the plural cutouts 94 (figure 3A); wherein the plural bail mounts of the bucket are on a first axis and the hinged connection between the center portion and the at least one side portion lies on a second axis substantially perpendicular to the first axis (Figure 3A).
Regarding Claim 14, Vogel et al. discloses outer lips 60 (figure 3A) extending from the center portion and the at least one side portion, wherein the outer lips are capable of being exterior of and overhang the rim channel of the bucket (figure 3A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 20, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (U.S. Pub. No. 20080190951).
Regarding Claims 12, 20, 21 and 25, Gallagher et al. teaches all the limitations substantially as claimed except for the bucket has a semicircular configuration with a flat back, and wherein the lid has a semicircular configuration with a flat back that is suitable for matching the bucket.  However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
Claims 12, 13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (U.S. Patent No. 8,308,031).
Regarding Claims 12 and 21, Vogel et al. teaches all the limitations substantially as claimed except for the bucket has a semicircular configuration with a flat back, and wherein the lid has a semicircular configuration with a flat back that is suitable for matching the bucket.  However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
Regarding Claim 13, Vogel et al. discloses a front portion opposite the flat back of the lid (when the shape is changed), the front portion having at least one groove suitable for receiving a bail handle of the bucket 86 (Figure 3A).
Regarding Claim 22, Vogel et al. discloses a front portion opposite the flat back of the lid (when the shape is changed), the front portion having at least one groove suitable for receiving a bail handle of the bucket 86 (figure 3A).
Regarding Claim 23, Vogel et al. discloses at least one retainer lip 60 (Figure 3A) extending downwardly from the bottom surface of the center portion, the retainer lip being substantially parallel to the outer lip of the center portion and positioned relative to the outer lip of the center portion to form a gap suitable for receiving the rim channel of the bucket (Figure 3A), wherein the retainer lip is capable of engaging an inner surface of the rim channel (figure 3A and 12C).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ELIZABETH J VOLZ/Examiner, Art Unit 3733